Notice of Allowability
Terminal Disclaimer
The terminal disclaimer filed on 4/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,512,561, 9,512,562, 9,512,563, and 9,909,257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was TAN which taught a fluff pulp with the claimed viscosity and bleached with an acidic peroxide with a catalyst.  The Examiner gave weight to the term fluff as a specific type of pulp.  The prior art did not suggest the final brightness.  It was argued that an optical brightener could be added to obtain the desired brightness.  The applicant amended the claims to exclude the presence of an optical brightener.  The applicant provided a 132 declaration previously accepted in related application 13/619,504 that there was support for excluding optical brighteners.   The applicant further provided argument that it was not inherent that the brightness of TAN as combined with the International Paper market pulp reference would have an ISO brightness above 88 as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748